Norton, C. J.
This is a proceeding in equity to remove a cloud on plaintiffs’ title to certain land in the petition described, and to recover possession of the same. On the trial, judgment was rendered for defendants, from which plaintiffs have appealed. It appears from the averments in the petition that the legal title to the land in question was in plaintiffs, and that at the time the bill was filed they were out of possession, and that defendants were in possession. The judgment must be affirmed on the ground that a party claiming the legal title and being out of possession cannot invoke equitable jurisdiction to remove a cloud on such title. Keane v. Kyne, 66 Mo. 216; Clark v. Ins. Co., 52 Mo. 272; Maguire v. Tyler, 47 Mo. 115; Janney v. Spedden, 38 Mo. 395.
All concur.